Citation Nr: 0116080	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee claimed as secondary to the service-
connected meniscectomy of the left knee.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee meniscectomy.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of right knee anterior cruciate ligament 
reconstruction with laxity of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral arthritis of the right knee.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.  

6.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right little finger and right 
thumb injury.  

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1996 the RO 
denied, in pertinent part, a compensable evaluation for right 
ear hearing loss.  In April 2000, the RO denied service 
connection for degenerative joint disease of the left knee 
and TDIU.  At the same time, the RO denied increased ratings 
for residuals of a left knee meniscectomy, residuals of right 
knee anterior cruciate ligament reconstruction with laxity of 
the right knee, patellofemoral arthritis of the right knee, 
residuals of a right ankle sprain, right ear hearing loss and 
for residuals of a fracture of the right little finger, index 
finger and middle finger and right thumb injury.  

The issue of entitlement to a compensable evaluation for 
right ear hearing loss was before the Board in May 1998 and 
again in September 1999.  The issue was remanded by the Board 
on both occasions for additional evidentiary development.  

The issue of entitlement to service connection for 
degenerative joint disease of the left knee claimed as 
secondary to the service-connected meniscectomy of the left 
knee is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The residuals of a left knee meniscectomy are productive 
of pain but no laxity or loss of motion. 

2.  The residuals of right knee anterior cruciate ligament 
reconstruction with laxity of the right knee are productive 
of pain and some loss of motion.  

3.  Patellofemoral arthritis of the right knee does not 
result in incapacitating exacerbations for two or more major 
joints.  

4.  The residuals of a right ankle sprain are productive of 
pain and some loss of motion.  

5.  The veteran has had no more than level III hearing loss 
in the service-connected right ear.  

6.  The residuals of a fracture of the right little finger 
and right thumb injury are productive of a flexion deformity 
of the right little finger.  

7.  The veteran is employed in a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of right knee anterior cruciate ligament 
reconstruction with laxity of the right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

3.  The criteria for a rating in excess of 10 percent for 
patellofemoral arthritis of the right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5010 (2000).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5271 (2000).

5.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999);  
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VU, VII, Diagnostic 
Coe 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  

6.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right little finger and right 
thumb injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5219, 5223, 5227 (2000).

7.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA examination conducted in April 1993 resulted in 
pertinent diagnoses of status post arthroscopic surgery for 
repair of a torn meniscus of the left knee with residual mild 
laxity, status post soft tissue injury of the right knee with 
residuals mild laxity, and status post bilateral ankle sprain 
with mild residual pain of the right ankle.  

On audiological evaluation in April 1993, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
25

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear.  Mild sensorineural hearing loss 
was noted at 4000 Hertz in the right ear.  

April 1993 x-rays were interpreted as revealing a normal left 
wrist, a normal right hand, normal bilateral ankles, normal 
knees and status post fracture of the thumb and little finger 
of the right hand with resolved minimal residuals.  

A VA hand, thumb and fingers examination conducted in April 
1993 resulted in a diagnosis of status post fracture of the 
thumb and little finger of the right hand resolved with 
minimal complaints.  An April 1993 X-ray of the right hand 
was interpreted as revealing no evidence of a fracture.  No 
degenerative erosive changes were present.  

By rating decision dated in May 1993, service connection was 
granted, in pertinent part, for right ear hearing loss (0%), 
status post arthroscopic surgery for repair of a torn 
meniscus of the left knee with residual mild laxity (10%), 
status post soft tissue injury of the right knee with 
residual mild laxity (10%), and for right ankle sprain with 
mild residual pain (0%).  

By rating decision dated in August 1993, the RO granted 
service connection for injuries to the right hand including 
fractures of the right little finger, right index finger and 
right middle finger as well as an injury to the right thumb 
(0%).  

Clinical records dated in 1994, 1995 and 1996 reveal 
intermittent complaints of and treatment for bilateral knee 
pain and some instability, particularly in the right knee.  
Diagnoses included bilateral chondromalacia patella with the 
right worse than the left and chronic anterior cruciate 
ligament tear.  In November 1994 laxity in the right knee was 
reported.  

A VA joints examination was conducted in March 1995.  The 
diagnoses from the examination were right knee condition with 
laxity and limitation of motion, left knee condition with 
laxity and limitation of motion and status post fracture of 
the right little, index and middle fingers with thumb injury 
with residual 37 degree flexion deformity of the fifth finger 
at the proximal interphalangeal joint.  A March 1995 X-ray of 
the right hand was interpreted as revealing mild irregularity 
of the distal aspect of the proximal small phalanx of the 
right little finger.  

In June 1995, the RO granted an increased rating to 30 
percent for the right knee injury with residual laxity.

In May 1996, the veteran submitted his claim of entitlement 
to a compensable evaluation for his right ear hearing loss.  



On audiological evaluation in July 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
45
45

The average pure tone decibel loss was 35 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  The summary from the testing was that the 
veteran had mild to moderate sensorineural hearing loss in 
the right ear from 1500 to 4000 Hertz.  

The report of a July 1996 VA joints examination included a 
diagnosis of bilateral knee condition.  

In October 1996, the RO granted an increased rating to 20 
percent for a meniscectomy of the left knee.  

A November 1996 X-ray examination of the bilateral knees was 
interpreted as being normal.  

The veteran was hospitalized at a VA facility in February 
1997.  An arthroscopic-assisted right anterior cruciate 
ligament reconstruction was performed using autogenous 
patella tendon-tibia bone autograft.  The discharge diagnoses 
were stable posterior horn tear of the right medial meniscus 
and chronic anterior cruciate ligament deficiency.  A 
separate hospitalization record included a post-operative 
diagnosis of right anterior cruciate ligament rupture.  

In July 1997, the veteran complained of chronic swelling and 
pain in his right knee.  The diagnosis was right anterior 
cruciate ligament repair.  

In June 1998, the veteran complained of right knee pain as 
well as right ankle pain.  A separate record dated in June 
1998 includes the notation that the veteran had experienced 
increased pain and effusion in his right knee.  The veteran 
was unable to extend his leg to more than 30 percent of 
normal.  He did not have significant pain.  X-rays were 
referenced as appearing normal.  Several days later, he 
reported that his right knee gave out causing him to fall.  
Physical examination of the right knee revealed a full range 
of motion and slight lateral knee tenderness with 
manipulation.  The pertinent diagnosis was possible right 
knee strain.  Subsequent physical examination conducted in 
June 1998 revealed that the range of motion of the right knee 
was from 10 to 110 degrees and the range of motion of the 
left knee was from 0 to 120 degrees.  The impression was 
arthrofibrosis of the right knee status post anterior 
cruciate ligament and bilateral quad atrophy.  

The transcript of a July 1998 RO hearing has been associated 
with the claims file.  The veteran testified that his hearing 
acuity had gradually decreased.  He had been issued hearing 
aids but was not wearing them as they were broken.  He 
testified as to difficulties he had experienced due to his 
hearing loss.  He alleged that he had lost employment 
opportunities due to the difficulties with his hearing.  The 
veteran's spouse testified as to the difficulties the veteran 
experienced with his hearing.  

In August 1998, left patellofemoral syndrome was noted.  

On audiological evaluation in September 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
50
50

The average pure tone decibel loss was 38 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear.  

A VA joints examination was conducted in October 1998.  It 
was noted that the right knee was operated on in February 
1997 and the veteran continued to have problems with his 
right knee after the surgery.  At the time of the 
examination, he was complaining of constant pain in the right 
medial and anterior aspect of the knee.  He reported that he 
was unable to stand for a long time, particularly in the 
morning or when he first got out of bed with stiffness that 
lasted most of the morning as well as swelling and 
instability.  He did not describe any definite locking but 
reported decreased strength, easy fatigability and lack of 
endurance.  Flare-ups were reported as occurring every 
morning and every evening, lasting three to five minutes and 
of a high grade intensity.  The flare-ups were precipitated 
by sleep, getting up in the morning, sitting for too long or 
standing for too long, with pain shooting down to the right 
ankle.  Alleviating factors were usually straightening the 
knee out, massage and relaxing the knee.  The veteran 
reported that his job as a security officer at a school 
entailed a lot of walking, causing constant irritation in the 
right knee.  He avoided climbing stairs when he could.  He 
alleged that he had lost a few jobs due to his knee problem.  
He reported problems with his left knee indicating that it 
would go out about every two months.  The last time was in 
July.  The examiner noted that additional limitation of 
motion due to flares was difficult to assess since the 
veteran tried to stay relaxed, he massaged it and he could 
usually continue with his job or alter his job accordingly.   

Physical examination of the right knee revealed a 10 
centimeter scar over the anterior aspect with tenderness over 
the entire anterior and medial aspect of the knee joint.  The 
knee was very sensitive to touch.  The range of motion 
bilaterally was 0 to 120 degrees.  The anterior drawn test 
and Lachman's test were negative.  No effusion was present.  
The impression was status post right anterior cruciate 
ligament reconstruction surgery with arthrofibrosis with 
consideration of re-operation in November 1998 and left 
chronic knee pain with previous meniscal injury.  X-rays from 
October 1998 were interpreted as revealing status post 
anterior cruciate ligament repair with no interval changes 
compared to previous X-rays conducted in 1998.  

A VA hand examination was also conducted in October 1998.  
The veteran reported that since his in-service injury he had 
to relearn to grip certain objects.  He did not have any 
stiffness but had difficulty maintaining a full grip.  

Physical examination revealed a fixed flexion deformity at 
the proximal interphalangeal joint of the fifth digit on the 
right which showed an angle of 70 degrees.  The veteran was 
unable to further flex or extend that joint.  The movements 
of the metacarpophalangeal and distal interphalangeal joint 
were normal.  There was no neurosensory deficit.  The 
impression was status post fracture of the right phalanx with 
residual fixed flexion deformity at the proximal 
interphalangeal joint of 70 degrees.  

The veteran also complained of problems with his right second 
and third fingers.  He reported that he initially had 
problems closing the hand but eventually was able to do so.  
The fingers only bothered him when it was cold outside 
resulting in an increased ache.  He did not have any other 
residual difficulty.  Physical examination did not reveal any 
tenderness or swelling of the second or third digits on the 
right with a full range of motion at the metacarpophalangeal 
and both interphalangeal joints.  There was a 2 centimeter 
well healed skin scar over both the second and third digits 
on the dorsal surface.  

In November 1998, the veteran underwent removal of a tibial 
interference screw, debridement of the patellofemoral joint 
and debridement of a partial tear of the anterior cruciate 
ligament autograft of the right knee.  The postoperative 
diagnoses were painful hardware, partial tear of the right 
anterior cruciate ligament autograft and patellofemoral 
arthritis.  In December the veteran reported that the knee 
was still swollen and painful.  

In December 1998, a VA physician reported that the veteran 
was being released to return to work without any 
restrictions.  

In January 1999, the RO granted an increased rating for the 
fracture of the right little finger, index finger, and middle 
finger and right thumb injury to 10 percent effective July 
1998.  

In February 1999, the veteran complained of chronic 
patellofemoral pain.  Physical examination revealed full 
extension and flexion to 110 degrees.  The knee was stable.  
The assessment was patellofemoral arthritis.  It was opined 
that the veteran would benefit from a job which required less 
activity.  A desk job was suggested.  

The veteran's representative testified before the undersigned 
Member of the Board in June 1999.  The representative 
reported on difficulties the veteran experienced due to his 
hearing loss.  He indicated that a statement from the 
veteran's employer would be submitted demonstrating problems 
with employment.  

In September 1999, the Board remanded the issue of 
entitlement to a compensable evaluation for right ear hearing 
loss in order to try and obtain the employers statement as to 
the impact of the veteran's hearing loss as well as to obtain 
the results of an employment hearing evaluation.  The 
employers statement was not submitted.  

In December 1999, the veteran submitted his application for 
increased compensation based on unemployability.  The veteran 
indicated that his left and right knee problems prevented him 
from securing or following substantially gainful employment.  
He further indicated that the date his disability affected 
his full time employment was December 1999.  At the time of 
the application, the veteran was working as a security 
officer and had been doing so since July 1997.  He was making 
$1296.00 per month.  He reported that he had a high school 
education as well as two years of college.  

A VA joints examination was conducted in February 2000.  The 
veteran complained of being bothered by both his knees and 
right ankle.  He reported daily weakness, stiffness, and pain 
in both knees and the right ankle.  He stated that the right 
ankle swelled every day.  He indicated that the right knee 
and right ankle would give out two to three times per week.  
He complained of fatigability and marked lack of endurance 
when he had to be on his feet and running during his daily 
activities at work as a security guard.  Flares ups were 
reported daily lasting from ten to fifteen minutes in the 
knee and right ankle.  He reported that he had problems at 
work due to his knees.  

Physical examination revealed no soft tissue swelling or 
discoloration.  The veteran could completely extend both 
knees.  Flexion in the left knee was from 0 to 140 degrees 
and on the right it was from 0 to 120 degrees with 
difficulty.  No gross ligamentous injury was noted in either 
knee but there was a grinding sensation on the right during 
the ligamentous movements.  The McMurray's sign was negative.  

Physical examination of the ankles revealed that dorsiflexion 
was accomplished from 0 to 20 degrees and plantar flexion was 
from 0 to 45 degrees bilaterally.  No varus or valgus 
angulation of the os calcis was noted.  

The diagnoses from the examination were multiple operative 
procedures to both knees including a right anterior cruciate 
ligament reconstruction with chronic anterior cruciate 
ligament deficiency, arthroscopic surgery performed on the 
left knee with persistent pain, extremely frequent episodes 
of bilateral musculoligamentous knee strain and episodes of 
musculoligamentous strain in the right ankle.  

The examiner opined that it was quite likely that the veteran 
will have "marked difficulty" maintaining the type of work 
that he was doing at the time of the examination because of 
the extensive bilateral knee problems and the problem in the 
right ankle.  

VA examination of the right hand was conducted in February 
2000.  The veteran reported flare ups in his right hand that 
occurred approximately 20 times per month lasting about five 
minutes.  Writing and using the right hand caused pain in the 
third, fourth and fifth fingers and in the right thumb.  He 
reported that functional impairment did occur during the 
flare ups in that he would have to stop writing.  

Physical examination revealed a deflection deformity of the 
right fifth finger.  The grasp was decreased in the right 
hand and the right hand was somewhat shaky.  The veteran 
seemed to have difficulty grasping and holding onto objects.  
He reported that he would lose his grip every day.  The 
veteran reported that he was right handed.  Pulses and 
sensation were intact in the right upper extremity.  X-rays 
were referenced as revealing some old changes in the right 
fifth finger with flexion deformity.  The diagnoses from the 
examination were old fracture of the right fifth finger with 
continuing flexion deformity and episodes of musculoskeletal 
strain in the right hand.  

An April 2000 Magnetic Resonance Imaging (MRI) study of the 
right knee was interpreted as revealing status post anterior 
cruciate ligament repair with intact graft and significant 
peri-graft granulation tissue with cyclops lesion and early 
degenerative changes.  

The transcript of a June 2000 RO hearing is of record.  The 
veteran testified that he had constant pain in his knee which 
he rated as a 10 on a scale of 1 to 10 with 10 being the 
worst pain.  He indicated that he would wake up approximately 
three days per week due to pain in both knees.  He was 
employed as an elementary school security guard which 
required a lot of mobility.  He periodically used a cane.  He 
had problems using steps.  He estimated that he was able to 
walk approximately one mile on a good day.  He reported that 
he had fallen when the right knee had given out and that the 
knee would give out approximately four or five times per 
week.  He indicated that his left knee was also unstable.  He 
testified that he experienced a throbbing pain in his right 
ankle.  He reported that the little finger on the right hand 
could not be extended all the way.  If he had to write for an 
extended period, his right hand would ache.  He indicated 
that he had reduced grip strength in the right hand.  He 
reported his right hand was the dominant hand.  He testified 
that his disabilities kept him from promotions but his job 
was willing to accommodate him.  

A VA joints examination was conducted in July 2000.  The 
veteran reported that he had constant right knee pain and 
stiffness which was worse at night.  He indicated that the 
right knee would swell and occasionally become red.  He 
alleged that the right knee would lock up about 15 to 20 
times per month.  He reported flare ups in the right knee 
three times per week.  He stated that his right ankle also 
bothered him approximately three to four times per week.  He 
indicated that when he was working during the school year, he 
had to be on his feet and experienced frequent exacerbation.  
He was out of work for the summer at the time of the 
examination.  Functional impairment did occur during flares 
making it difficult to walk, necessitating that he sit down 
or lean against a wall to rest.  

Physical examination revealed a well healed scar over the 
anterior aspect of the right knee.  The veteran was wearing a 
knee brace at the time of the examination.  The examiner 
noted that the veteran was able to ambulate with only minimal 
difficulty.  He was able to flex his right knee from 0 to 130 
degrees and from 0 to 140 on the left.  Both knees seemed 
stable and the McMurray's test and Lachman's signs in the 
left knee were negative.  The right knee showed the Lachman's 
test to be positive but Lachman's sign was negative.  

Physical examination of the right ankle revealed that the 
veteran was able to dorsiflex from 0 to 15 degrees with 
difficulty and the ankle starting to shake.  Plantar flexion 
was performed from 0 to 40 degrees.  No soft tissue swelling 
or discoloration was noted about the ankle but slight 
swelling was present about the right knee.  The diagnoses 
were status post anterior cruciate ligament injury of the 
right knee, cyclops lesion of the right knee with early 
degenerative changes, mild degenerative joint disease of both 
knees, status post fracture of the right ankle and episodes 
of muscular ligamental strain in both knees.  The examiner 
noted that the range of motion of the knees and right ankle 
was painless.  

A VA hand examination was also conducted in July 2000.  The 
veteran complained of flares of pain three to four times per 
week, occurring most mornings and at the end of the day, 
lasting 10 to 15 minutes.  A flexion deformity was present.  
Functional impairment occurred during each flare-up.  The 
veteran had difficulty with opening jars and had no grip 
strength during a full blown flare.  

Physical examination revealed an anatomical defect of the 
right hand.  At the time of the examination, the veteran did 
not seem to have any functional defects.  Intricate work 
caused functional defects when it came to gripping, grasping, 
opening items or doing repetitive motions, especially with 
tools.  The veteran could oppose the thumb to all the fingers 
of the right hand without difficulty including the flexion 
deformity of the right fifth finger.  Grasping objects was 
remarkably decreased in the right hand at the time of the 
examination.  The veteran reported that after writing for 
more than five minutes, he had to stop and rest his hand.  He 
was able to make a fist without difficulty.  Apposition of 
the thumb to all four fingers was done without difficulty.  
He felt like he had no strength in the right hand, especially 
with repetitive use.  Simple routine activities allegedly 
took him about two to three times longer to do when they were 
repetitive.  The diagnoses were flexion deformity of the 
right fifth finger, weakness of the right hand with moderate 
to severe difficulty with intricate use, old fractures of the 
right fifth finger and episodes of musculoskeletal strain of 
the right hand.  

On audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
45
50

The average pure tone decibel loss was 39 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
1155; 38 C.F.R.  3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App . 55, 58 
(1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2000) 

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (2000). 

Diagnostic Code 5256 provides the rating criteria for 
evaluating ankylosis of the knee.  Extremely unfavorable 
ankylosis resulting in flexion at an angle of 45° or more 
warrants a 60 percent disability evaluation.  When there is 
ankylosis of the knee in flexion between 20° and 45°, a 50 
percent disability rating is warranted.  When alkalosis of 
the knee results in flexion between 10° and 20°, a 40 percent 
disability evaluation is assigned.  When ankylosis of the 
knee results in a favorable angle in full extension, or in 
slight flexion between 0° and 10°, a 30 percent disability 
evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 
5256 (2000).

The normal range of motion for a knee from flexion to 
extension is 0 to 140 degrees.  38 C.F.R. § 4.70, Plate II 
(2000).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

Diagnostic Code 5262 provides the rating criteria for 
evaluation of impairment of the tibia and fibula.  When there 
is nonunion with loose motion, requiring brace, a 40 percent 
disability evaluation is warranted.  When there is malunion 
with marked knee or ankle disability, 30 percent evaluation 
is warranted.  With moderate knee or ankle disability, a 20 
percent rating is warranted.  With slight knee or ankle 
disability, a 10 percent disability evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 5262 (2000).

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5271 (2000).

Diagnostic Code 5270 provides the rating criteria for 
evaluation of ankylosis of the ankle.  Ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees warrants a 30 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5270 (2000).

The normal range of motion for an ankle was 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. Part 4, Plate II (2000).  

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 40 percent evaluation was warranted for 
unfavorable ankylosis of the thumb and little finger of the 
major hand. 38 C.F.R. 4.71a, Diagnostic Code 5219.  38 C.F.R. 
Part 4, Diagnostic Code 5219 (2000).

Diagnostic Code 5223 provides the criteria for evaluation 
disability due to favorable ankylosis of multiple fingers.  
When there is favorable ankylosis of the thumb and little 
finger of the major hand, a 30 percent evaluation is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5223 (2000).

Under Diagnostic Code 5227, ankylosis of fingers other than 
the thumb, index finger, and middle finger, and a 
noncompensable rating is assigned (which is the only 
available schedular rating available under that Code).  A 
note to Code 5227 provides that extremely unfavorable 
ankylosis will be rated as amputation under pertinent 
diagnostic code.  38 C.F.R. Part 4, Diagnostic Code 5227 
(2000).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, No. 94-242 (U.S. Vet. App. Sept. 22, 1995).  



In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (2000).

The schedule takes into consideration that a veteran may wear 
hearing aid(s).  38 C.F.R. § 4.86 (2000).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2000).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected or intercurrent disabilities.  
38 U.S.C.A. §§ 3.341, 4.16, 4.19 (2000).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:     1)  
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2)  
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (2000).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an  
extraschedular analysis.  Id. 

Preliminary Matter

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The appellant 
has provided testimony before the undersigned Member of the 
Board.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The veteran 
has been afforded VA examinations for the disabilities on 
appeal.  The Board finds the results of the VA examinations 
and the other medical evidence of record sufficient to decide 
these claims.  


1.  Entitlement to a rating in excess of 
20 percent for residuals of a left knee 
meniscectomy.

Analysis

The Board finds an increased rating is not warranted when the 
left knee disability is evaluated under Diagnostic Code 5257 
which rates recurrent subluxation or lateral instability.  
While the veteran has alleged that he experiences instability 
in the left knee, there is no clinical evidence of such 
problems.  At the time of the most recent VA examination in 
July 2000, it was noted that both knees seemed stable.  At 
the time of the February 2000 VA examination, persistent knee 
pain and frequent episodes of strain were noted but there was 
no finding of instability.  The veteran's subjective 
complaints have not been objectively confirmed.  

An increased rating is not warranted when the left knee 
disability is evaluated under Diagnostic Codes 5260 or 5261 
based on limitation of flexion or extension of the right 
knee.  While in October 1998, the range of motion of the left 
knee was determined to be from 0 to 120, at the time of the 
most recent VA examination, the range of motion of the left 
knee was determined to be from 0 to 140 degrees.  The normal 
range of motion for a knee from flexion to extension is 0 to 
140 degrees.  38 C.F.R. § 4.70, Plate II (2000).  Thus at the 
time of the most recent VA examination, the veteran had a 
full range of motion in his left knee.  

A increased rating cannot be assigned based on the presence 
of ankylosis of the knee because, as noted above, the veteran 
had a full painless range of motion.  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 and the holding in the DeLuca case.  
Initially, the Board notes the veteran has indicated that he 
experiences flares of his knee symptomatology.  A review of 
the evidence of record shows the majority of his complaints 
concern flares in his right knee lasting between five and 
fifteen minutes.  The Board notes the examiner who conducted 
the July 2000 VA examination found the range of motion of the 
left knee to be painless at that time.  The Board finds the 
flares of left knee symptomatology do not equate to a 
disability in excess of 20 percent upon application of any of 
the pertinent rating criteria for evaluation of motion of the 
knee.  To the extent functional impairment is shown, it is 
found to be contemplated by the 20 percent rating currently 
in effect.  


2.  Entitlement to a rating in excess of 
30 percent for residuals of right knee 
anterior cruciate ligament reconstruction 
with laxity of the right knee.  

Analysis

The Board finds an increased rating is not warranted for the 
residuals of the right knee anterior cruciate ligament 
reconstruction with laxity under Diagnostic Code 5257.  The 
veteran is already in receipt of the schedular maximum under 
this Diagnostic Code.  

An increased rating is not warranted for this disability upon 
application of the rating criteria included under Diagnostic 
Codes 5260 or 5261 based on limitation of flexion or 
extension of the right knee.  The veteran is already in 
receipt of the schedular maximum under Diagnostic Code 5260.  
With regard to an increased rating based on limitation of 
extension, the Board finds the clinical evidence of record 
weighs against this.  At the time of the most recent VA 
examination, the range of motion for the right knee was 
determined to be from 0 to 130.  As noted above, the normal 
range of motion of the knee from flexion to extension is 0 to 
140 degrees.  38 C.F.R. § 4.70, Plate II (2000).  The veteran 
is only lacking 10 degrees of extension which under 
Diagnostic Code 5261 equates to no more than a 10 percent 
disability evaluation.  

There is no evidence of record demonstrating the presence of 
ankylosis of the right knee which would allow for an 
increased rating under 5256.  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 and the holding in the DeLuca case.  While 
there is some evidence of the presence of fatigue on use of 
the right knee, the examiner noted that the range of motion 
testing was painless in July 2000.  The Board finds pain on 
use or during flares lasting between five and fifteen minutes 
does not equate to a loss of extension of 30 degrees or more 
which would warrant a rating in excess of 30 percent under 
Diagnostic Code 5261.  Hence, functional impairment, to the 
extent indicated, is recognized by the rating now in effect.  


3.  Entitlement to a rating in excess of 
10 percent for patellofemoral arthritis 
of the right knee.

Analysis

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5299-5010.  The veteran is already in receipt 
of the schedular maximum provided for under Diagnostic Code 
5010 upon application of Diagnostic Code 5003.  The range of 
motion of the right knee has been determined to be from 0 to 
130 degrees.  As noted above, this range of motion does not 
equate to a rating in excess of 10 percent for limitation of 
flexion or extension of the right knee.  There is no X-ray 
evidence demonstrating the involvement of two or more major 
joints with occasional incapacitating exacerbations.  While 
the veteran has reported occasional flares of pain, they have 
not risen to the level of incapacitation.   

The Board has already addressed the applicability of 
38 C.F.R. § 4.40 and 4.45 to the right knee above.  

4.  Entitlement to a rating in excess of 
10 percent for residuals of a right ankle 
sprain.

Analysis

The residuals of a right ankle sprain are currently evaluated 
as 10 percent disabling under Diagnostic Code 5299-5262.  The 
Board finds an increased rating is not warranted when the 
residuals of the disability are evaluated under Diagnostic 
Code 5262.  There is no clinical evidence of record showing 
impairment of the tibia and fibula.  

The Board finds an increased rating is not warranted upon 
application of the rating criteria included under Diagnostic 
Code 5271 which evaluates limitation of motion of the ankle.  
The veteran had a full range of motion of the right ankle at 
the time of the February 2000 VA examination.  In July 2000, 
the range of motion was determined to be lacking 
approximately 20 percent of dorsiflexion (range of motion 0 
to 15 degrees) and 11 percent of plantar flexion (range of 
motion 0 to 40 degrees).  While the examiner noted that the 
veteran could accomplish 15 degrees of dorsiflexion which was 
difficult and resulted in the ankle shaking, the examiner 
also reported that the range of motion of the right ankle was 
painless.  The Board finds a normal range of motion in 
February 2000 and the lack of 20 percent of dorsiflexion and 
11 percent of plantar flexion in July 2000 does not equate to 
marked limitation of motion of the right ankle which is 
required for a 20 percent evaluation under Diagnostic Code 
5271.  

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 and the holding in the DeLuca case.  The 
veteran alleged that he experienced flares of ankle 
symptomatology at times.  At the time of the July 2000 VA 
examination, it was determined that the range of motion, 
while less than normal, was painless.  This symptomatology 
during flares does not equate to marked limitation of motion.  



5.  Entitlement to a compensable 
evaluation for right ear hearing loss.

Analysis

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the preponderance of the 
evidence weighs against the assignment of a compensable 
evaluation in this case under either the old or new rating 
criteria for hearing loss.  

When the test scores for the right ear from July 1996 
(average pure tone loss of 35 decibels and 94 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of I.  When the test scores 
for the right ear from September 1998 (average pure tone loss 
of 38 decibels and 80 percent speech discrimination) are 
entered into Table VI of § 4.87, the result is a numeric 
designation of III.  When the test scores for the right ear 
from July 2000 (average pure tone loss of 39 decibels and 94 
percent speech discrimination) are entered into Table VI of 
§ 4.87, the result is a numeric designation of I.  The 
non-service-connected left ear is assigned a Roman Numeral 
designation for hearing impairment of I. Applying the numeric 
designations of I for the right ear and I for the left ear to 
Table VII of § 4.87, the percentage evaluation is zero or 
non-compensable, under Diagnostic Code 6100, under the 
previous rating criteria, or amended criteria for rating 
hearing loss which became effective June 10, 1999.  Applying 
the numeric designations of III for the right ear and I for 
the left ear to Table VII of § 4.87, the percentage 
evaluation is zero or non-compensable, under Diagnostic Code 
6100, under the previous rating criteria, or amended criteria 
for rating hearing loss which became effective June 10, 1999.  
Thus none of the pertinent audiological examinations equated 
to more than a non-compensable evaluation for the service-
connected right ear hearing loss.  

The Board has also considered the provisions of 64 Fed. Reg. 
25202, May 11, 1999 (to be codified at 38 C.F.R. § 4.85(g) 
and 38 C.F.R. § 4.86).  However, the results of the pertinent 
VA examinations do not show deafness or exceptional patterns 
of hearing loss and the provisions of sections 4.85(g) and 
4.86 are not applicable in this case.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for a compensable 
evaluation for right ear hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss, the overall severity of such 
hearing loss falls short of meeting the criteria for a 
compensable rating.  In this regard, the Board notes that the 
VA audiology examinations failed to show that the veteran's 
hearing loss in the right ear is more than non-compensably 
disabling with application of the pertinent rating criteria.  
The Board has no discretion in this regard and must predicate 
its determination on the basis of the latest audiology 
studies on record.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  
However, these statements are not probative of whether he has 
a hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of record is 
probative of this question, and it shows that the veteran's 
hearing loss in the right ear does not meet or approximate 
the criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

6.  Entitlement to a rating in excess of 
10 percent for residuals of a fracture of 
the right little finger and right thumb 
injury.

Analysis

Initially, the Board notes that service connection was 
granted in August 1993 for "injuries to the right hand, 
including fractures of the right little finger and fractures 
of the right index and middle fingers, as well as an injury 
to the right thumb."  A review of the medical evidence of 
record reveals, however, no evidence of fractures of the 
right index and middle fingers demonstrated on any X-rays 
taken of the veteran's right hand.  Additionally, only one of 
the X-rays was interpreted as revealing a fracture of the 
thumb and this was in April 1993.  All the subsequent X-rays 
were not interpreted as revealing any fracture of the right 
thumb.  

The Board finds an increased rating is not warranted when the 
residuals of the right hand injury are evaluated under the 
criteria included in Diagnostic Codes 5219 or 5223.  While 
there is evidence of record showing that the right little 
finger has flexion deformity, which is the equivalent of 
ankylosis, there is no clinical evidence of record 
demonstrating either favorable or unfavorable ankylosis in 
the right thumb.  At the time of the most recent VA 
examination conducted in July 2000, the veteran was able to 
oppose his right thumb to all the fingers of the right hand 
without difficulty, including the flexion deformity of the 
right little finger.  

The flexion deformity of the right little finger is located 
in the proximal interphalangeal joint.  In classifying 
ankylosis when only one joint of a finger is ankylosed or 
limited in motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches of the 
medial transverse fold of the palm.  When so possible, the 
rating will be for favorable ankylosis.  

The veteran is already receiving a 10 percent evaluation for 
the residuals of his right hand injury.  As a compensable 
evaluation cannot be assigned under Diagnostic Code 5227 for 
ankylosis of single fingers, an increased rating is not 
warranted under this Diagnostic Code.  The Board notes again 
that there is no evidence of the presence of extremely 
unfavorable ankylosis in any of the veteran's fingers.  In 
the current situation, at the time of the most recent VA 
examination, the veteran was able to make a fist without 
difficulty.  

Although the range of motion of the little finger is 
impaired, and the veteran has subjective symptoms of impaired 
ability to grasp objects, increasing on prolonged or 
repetitive activity, there is no objective evidence of 
arthritis, neurological impairment, or muscle atrophy.  The 
Board finds an increased rating is not warranted on 
consideration of both objective and subjective 
manifestations, see DeLuca, 8 Vet. App. at 206.  The veteran 
is already receiving in excess of the rating criteria for 
ankylosis of an individual finger which is the correct 
Diagnostic Code to apply based on the clinical evidence of 
record.  

Extraschedular Consideration of the Increased Ratings Claims

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  There is no 
evidence showing that the service-connected disabilities were 
productive of marked interference with employment.  The Board 
acknowledges that his disabilities are productive of some 
difficulty at work.  There is also of record an opinion that 
the disabilities will result in "marked difficulty" in 
maintaining the type of work the veteran was performing.  
However, this opinion noted that the marked difficulties were 
in the future.  The veteran has indicated that he had lost 
some employment opportunities due to his disabilities but the 
Board finds his overall symptomatology does not rise to a 
level which is productive of marked difficulty in employment.   
The veteran had been hospitalized several times in the past 
but the last of these was in 1998.  These hospitalizations 
cannot be characterized as frequent.  

7.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities (TDIU).

Analysis

The veteran is currently service-connected for residuals of a 
left knee meniscectomy (20%), residuals of right knee 
anterior cruciate ligament reconstruction with laxity of the 
right knee (30%), patellofemoral arthritis of the right knee 
(10%), residuals of a right ankle sprain (10%), right ear 
hearing loss (0%), residuals of a fracture of the right 
little finger and right thumb injury (0%), tinnitus (0%), and 
for tension headaches (0%).  The combined service-connected 
disability evaluation is 70 percent.  

On his application for TDIU dated in December 1999, the 
veteran indicated that he was employed in the security field 
and had been since July 1997.  At the time of the most recent 
VA examinations conducted in July 2000, the veteran was still 
employed in the security field.  The veteran has not 
indicated that he has lost his job as an elementary school 
security guard.  Nor is there evidence of record showing that 
the school security guard position is not a substantially 
gainful occupation.  While the term "substantially gainful 
occupation" is not defined by VA regulation, the Court 
previously has held that the term refers to the ability to 
earn "a living wage" and is one which provides an annual 
income that exceeds the poverty threshold for one person.  As 
of December 1999, the veteran was making $1129 per month or 
more than $13,000.00 per year.  For 1999 the poverty 
threshold was $8,501.  65 Fed. Reg. 79160 (2000).  There is 
no objective evidence demonstrating that the veteran's 
current salary for his security job is below the poverty 
threshold nor has the veteran alleged such circumstances.  

While the examiner who conducted the February 2000 VA 
examination opined that the veteran would have "marked 
difficulty" maintaining the type of work he was doing at 
that time, the fact remains that the veteran is still 
employed as a security guard as he has been since July 1997.  
In the case of Faust v. West, 13 Vet. App. 342 (2000), the 
Court stated that based on the facts in that case (which 
pertained to a reduction of a rating of total disability 
based on individual unemployability), "where the veteran 
became employed, as shown by clear and convincing evidence, 
at a substantially gainful occupation - i.e., one that 
provides annual income that exceeds the poverty threshold for 
one person...such employment constitutes, as a matter of law, 
a substantially gainful occupation."  As such, the criteria 
for assignment of a total rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), are not met and the claim 
must be denied.

The Board notes that the issue of entitlement to service 
connection for degenerative joint disease of the left knee is 
being remanded.  The Board finds a remand is not required in 
order to determine the effects this disorder might have on 
the veteran's employability or the percentage of the service-
connected disabilities assigned due to the fact that the 
veteran has been found to hold a substantially gainful 
occupation.  As such, regardless of the determination of the 
claim for service connection for degenerative joint disease 
of the left knee, the outcome of the TDIU claim would not be 
altered.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, the 
doctrine is inapplicable because the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee meniscectomy, is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of right knee anterior cruciate ligament reconstruction with 
laxity of the right knee, is denied.  

Entitlement to a rating in excess of 10 percent for 
patellofemoral arthritis of the right knee, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain, is denied.  

Entitlement to a compensable evaluation for right ear hearing 
loss, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right little finger and right thumb 
injury, is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), is denied.  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The veteran has claimed entitlement to service connection for 
degenerative joint disease of the left knee claimed as 
secondary to the service-connected residuals of the 
meniscectomy of the left knee.  Associated with the claims 
files are clinical interpretations of X-ray examinations of 
the left knee showing the presence of degenerative joint 
disease.  There is no competent evidence, however, linking 
the degenerative joint disease of the left knee to the 
service-connected residuals of the meniscectomy.  The Board 
finds the medical evidence of record is insufficient to 
decide the claim.  The veteran must be afforded a VA 
examination to determine the nature, extent and etiology of 
any degenerative joint disease of the left knee found on 
examination.  

Accordingly, the issue of entitlement to service connection 
for degenerative joint disease of the left knee claimed as 
secondary to the service-connected residuals of the 
meniscectomy of the left knee is remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for degenerative 
joint disease of the left knee.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for appropriate examination to determine 
the nature and etiology of any 
degenerative joint disease of the left 
knee found on examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated to 
reflect review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
degenerative joint disease of the left 
knee is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disorder found on examination was 
incurred in or aggravated by active duty 
or was secondary to the service-connected 
residuals of the left knee meniscectomy.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



